DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they are greyscale drawings, which are unclear and will become very dark in publication. Please ensure that all drawings submitted are black and white line drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The amended claim set was received on 12/14/2021. This new claim set overcomes the USC 112 rejection set forth prior, and therefore said rejection is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al. (US 20170224505 A1) (hereon referred to as Butler).
Regarding claim 1, Butler teaches a spinal fusion cage (see Fig. 61) comprising: 
a first endplate (418) and a second endplate (420) configured to abut adjacent vertebral bodies; 
a distal moving block (412) installed to relatively move with respect to plate inclined portions formed at one end of each of the first endplate and the second endplate; 
a proximal moving block (414) installed to relatively move with respect to plate inclined portions formed at the other end of each of the first endplate and the second endplate; 
an adjusting member (416) rotatably mounted in the proximal moving block and screwed with the distal moving block, so as to adjust a distance between the distal moving block and the proximal moving block; 
a first guide unit formed in the first endplate toward the second endplate (see labelled diagram of Fig. 61 below); and 
a second guide unit formed in the second endplate toward the first endplate to block movements of the first endplate and the second endplate in directions in which they are close to or spaced apart from each other by sliding with the first guide unit (see labelled diagram of Fig. 61 below), 
wherein the first guide unit and the second guide unit are configured to support loads of the first endplate and the second endplate in a longitudinal or width direction thereof (see Para. [0078]), 

wherein the first guide unit comprises receiving recesses formed around the columns to receive the extension walls when the first endplate and the second endplate are close to each other (see labelled diagram of Fig. 61 below), 
wherein the extension wall comprises: 
a first wall and a second wall located at a front end and a rear end of the column in the longitudinal direction of the second endplate (see labelled diagram of Fig. 61 below); and 
a third wall which connects the first wall and the second wall to form a groove into which the column is inserted, and wherein the extension wall surrounds a part of the column as the column is inserted (see labelled diagram of Fig. 61 below).

    PNG
    media_image1.png
    397
    461
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    496
    465
    media_image2.png
    Greyscale

Regarding claim 2, Butler teaches the spinal fusion cage according to claim 1, wherein the distal moving block and the proximal moving block have block sliders formed therein, and the plate inclined portions of the first and second endplates have plate sliders formed therein to slide with respect to the block sliders (see corresponding inclined sliders in Fig. 61).
Regarding claim 3, Butler teaches the spinal fusion cage according to claim 2, wherein the block slider and the plate slider have a shape of a dovetail so as to maintain a state of being engaged with each other (see how they are angled such that they fit together in Fig. 61).
Regarding claim 4, Butler teaches the spinal fusion cage according to claim 1, wherein the adjusting member (416) comprises: 
a threaded portion (434) screwed to a threaded hole formed in the distal moving block at one end (see Fig. 62); and 
a pin seat (432) fixed to the other end so as to be rotatable with respect to the proximal moving block, wherein an adjusting member pin is located in the pin seat through the proximal moving block (see Para. [0078]).
Regarding claim 8, Butler teaches the spinal fusion cage according to claim 1, wherein the first wall and the second wall have stoppers formed thereon to abut a bottom surface of the first endplate around the receiving recess, such that the first endplate and the second endplate are spaced apart from each other at a predetermined distance in a state in which the first endplate and the second endplate are maximally close to each other (see labelled diagram of Fig. 61 below).

    PNG
    media_image3.png
    292
    396
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    224
    338
    media_image4.png
    Greyscale

Regarding claim 9, Butler teaches the spinal fusion cage according to claim 1, wherein the first wall and the second wall comprise guide grooves formed therein to guide the column to be inserted into the recess (see labelled diagram of Fig. 61 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Butler.
Butler teaches a spinal fusion cage comprising: a first endplate, a second endplate, a distal moving block, a proximal moving block, an adjusting member, a first guide unit with columns, and a second guide unit with endplates, however fails to teach a ratio between 1/4 and 1/2 times the value of the difference between the length of a first window and the length of a first plate portion. Applicant’s specification cites a requirement for the claimed range, stating that “the columns 108, 208 are thickened11 by depthsAttorney Docket: 0145-LK06US1 of the recesses 126, 226 into which the columns 108, 208 are inserted” (see Para. [0072]). In other words, this depth allows for the columns to better fit with their corresponding recesses, increasing the durability and strength of the connection. That said, Butler clearly teaches columns and recesses which fit comfortably together, hence there is no advantage for the claimed range over the implant as taught by Butler.
It would be obvious for one of ordinary skill in the art to select ranges of a ratio between ¼ and ½ times the value of the difference between the length of a first window and the length of a first plate portion, as doing so would be discovered by routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. Applicant relies on a diagram of the claimed invention in comparison to the art as a means of representing the alleged differences between the two. What applicant fails to recognize is that in the diagrams representing Butler, the top and bottom plates are flipped relative to the way that the reference was originally interpreted (i.e. the top plate on the bottom and vice versa.) When understood in this light, applicants arguments make sense, however, when the art is perceived in its proper orientation, it is clear that Butler does, indeed, disclose an extension wall surrounded by a column, as is shown in the labelled diagram below the rejection of claim 1 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773